FILED
                            NOT FOR PUBLICATION                                FEB 13 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SATISH SHETTY,                                     No. 11-56549

               Petitioner - Appellant,             D.C. No. 8:10-cv-01559-CAS

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General;
et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                           Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Satish Shetty, a native and citizen of India, petitions pro se for review of the

district court’s orders dismissing his 28 U.S.C. § 2241 habeas corpus petition, and

denying his motion to reconsider. Our jurisdiction is governed by 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 1291 and 2253(a). We review de novo a district court’s decision to dismiss a 28

U.S.C. § 2241 habeas petition, Puri v. Gonzales, 464 F.3d 1038, 1040 (9th Cir.

2006), and review for abuse of discretion a district court’s denial of a motion for

reconsideration, Benson v. JPMorgan Chase Bank, N.A., 673 F.3d 1207, 1211 (9th

Cir. 2012). We affirm the district court’s orders.

      The district court correctly dismissed Shetty’s petition for habeas relief as

moot after he was released from custody and his removal proceedings were

terminated, as these were the primary forms of relief he sought in his habeas

petition. See Munoz v. Rowland, 104 F.3d 1096, 1097-98 (9th Cir. 1997) (petition

for habeas deemed moot when it no longer involves a live case or controversy and

the court cannot provide the primary relief sought in the petition).

      The district court properly denied Shetty’s request to adjust his status

pursuant to an immigration judge’s grant of such relief in the terminated removal

proceedings, where his adjustment application was pending before the United

States Citizenship and Immigration Services, and he had not yet exhausted his

administrative remedies. See McCarthy v. Madigan, 503 U.S. 140, 144-45 (1992)

(“the general rule [is] that parties exhaust prescribed administrative remedies

before seeking relief from the federal courts”).




                                           2                                      11-56549
Petitioner’s remaining contentions are unavailing.

AFFIRMED.




                                   3                 11-56549